STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                      NO.    2022     KW    0280

VERSUS


MITCHELL         COOK                                                             JULY        5,     2022




In    Re:         Mitchell        Cook,  applying            for    supervisory              writs,       22nd
                  Judicial        District Court,            Parish       of     St.        Tammany,      No.
                  1879- F- 2021.




BEFORE:           McCLENDON,       WELCH,       AND     HESTER,    JJ.


        WRIT      DENIED.


                                                       JEW

                                                       CHH


        McClendon,          J.,    concurs        and    would     deny    the    writ       application

on    the showing made.                 Relator    failed     to     include          the    application

for     postconviction             relief,         a    complete         copy    of     the        bill      of

information,               and      all         pertinent          minute         entries             and/ or

transcripts,            and any     other portions           of    the    district          court     record
that    might      support        the    claims    raised     in   the    writ    application.




COURT       OF   APPEAL,      FIRST      CIRCUIT



                         C • % %
                                            1

        DEPUTY      CLERK     OF    COURT
                  FOR   THE   COURT